UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4029


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONELLE TERROD HARRIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00330-WO-1)


Submitted:   June 24, 2010                 Decided:   June 30, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram, Jr.,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Michael Francis Joseph, Assistant
United   States  Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Monelle Terrod Harris appeals from his conviction and

200-month total sentence imposed following his guilty plea to

conspiracy to distribute cocaine base, possession with intent to

distribute cocaine base, possession of a firearm during and in

relation   to   a   drug    trafficking     offense,   and   possession   of   a

firearm by a person previously convicted of a felony.                 Harris’

attorney filed a brief pursuant to Anders v. California, 386
U.S. 738 (1967), addressing the reasonableness of the sentence,

but stating that, in his opinion, there was no merit to the

appeal.    Harris filed a pro se brief challenging the use of the

100-to-1 crack cocaine-to-powder cocaine sentencing ratio, the

consecutive     nature     of   his   sentence   for   the   possession   of   a

firearm in furtherance of a drug trafficking offense, and the

reasonableness of his ten-year supervised release term.               He also

asserts that counsel was ineffective at sentencing.                Our review

of the record discloses no reversible error; accordingly, we

affirm Harris’ conviction and sentence.

           We find that Harris’ guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.        Harris was properly advised of his rights, the

offenses charged, and the mandatory minimum sentences he faced.

The district court also determined that there was an independent

factual basis for the plea and that the plea was not coerced or

                                        2
influenced by any promises.          See United States v. DeFusco, 949
F.2d 114, 119-20 (4th Cir. 1991).

              The court reviews Harris’ sentence for reasonableness

under a deferential abuse-of-discretion standard.                  See Gall v.

United States, 552 U.S. 38, 51 (2007).            In reviewing a sentence,

this court must first ensure that the district court properly

calculated the defendant’s advisory guidelines range, considered

the 18 U.S.C. § 3553(a) (2006) factors, analyzed the arguments

presented      by   the   parties,      and   sufficiently    explained     the

selected sentence.        United States v. Carter, 564 F.3d 325, 330

(4th   Cir.    2009).     The   court    then   considers    the    substantive

reasonableness of the sentence imposed under the totality of the

circumstances.      Gall, 552 U.S. at 51.

              We find the district court correctly determined that

Harris’ advisory guidelines range was 168 to 210 months on the

drug   charges,      provided   an      individualized   analysis      of   the

§ 3553(a) factors as they apply to Harris’ circumstances, and

analyzed the arguments presented by the parties.                   The district

court granted Harris’ request for a downward variance from the

advisory guidelines range based on the fact that Harris’ offense

level was increased due to his voluntary admission to greater

drug quantities.        The court also considered Harris’ argument for

a variance sentence in light of Kimbrough v. United States, 552
U.S. 85 (2007) (holding that district courts may consider the

                                        3
crack-to-powder-cocaine guideline sentencing ratio as a possible

basis for variance from the guidelines) and acknowledged its

discretion to impose a variance sentence, but declined to impose

a downward variance from the guidelines range on this basis.                           We

conclude    that      the   district       court     properly      considered    whether

Kimbrough had any mitigating effect and adequately explained its

decision.

            We     reject       Harris’       statutory     interpretation      argument

that   would,      if    accepted,       require      us    to    overturn   our     prior

decision in United States v. Studifin, 240 F.3d 415 (4th Cir.

2001) (interpreting 18 U.S.C. § 924(c)’s mandatory consecutive

sentencing       scheme).          It     is    a    well    settled    part    of    our

jurisprudence that one panel of this court cannot overrule the

decision    of    a     prior    panel.        See   generally      United   States     v.

Collins, 415 F.3d 304, 311 (4th Cir. 2005).

            Harris also challenges the ten-year supervised release

term imposed by the district court, asserting that it was twice

the mandatory term for one of the offenses.                         We find that the

200-month    total       sentence       and    the   ten-year      supervised    release

term    imposed          were      not         procedurally        or   substantively

unreasonable, and therefore not an abuse of discretion.                                See

Gall, 552 U.S. at 51.            We therefore affirm Harris’ sentence.

            Finally,        Harris         asserts         that    counsel      provided

ineffective assistance at sentencing.                       Because the record does

                                               4
not   conclusively        demonstrate          any    deficiency       in     counsel’s

representation of Harris, we decline to consider these claims on

direct appeal.         See United States v. Richardson, 195 F.3d 192,

198 (4th Cir. 1999); United States v. King, 119 F.3d 290, 295

(4th Cir. 1997).

            As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                               We

therefore affirm Harris’ convictions and sentence.                           This court

requires   that    counsel      inform     his    client,       in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.       If    the   client      requests       that   a   petition    be

filed,    but   counsel       believes     that      such   a    petition     would   be

frivolous,      then   counsel       may   renew     his    motion     for    leave   to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                           5